DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-087489, filed on 5/19/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites:
wherein when power generation of the fuel cell stack is stopped, the control unit performs two stages of purging that are a first purging and a second purging in which the flow rate of the reaction gas is smaller than the flow rate of the reaction gas of the first purging, and provides a purging standby time between the first purging and the second purging, and
wherein in a case in which an operation mode of the fuel cell stack when power generation of the fuel cell stack is stopped is a high output mode in which an output is higher than the output of a normal mode, the control unit makes a purging time longer than the purging time of the first purging that is performed in the normal mode.  
	However, it is unclear whether the two stage purging process described in clause (1) above is considered to be the “normal mode” mentioned in clause (2), or whether “normal mode” comprises a different purging process.  For examination purposes, and in light of the instant application [Fig. 1], clause (1) is interpreted to have recited:
--wherein when power generation of the fuel cell stack is stopped in normal mode, the control unit performs two stages of purging that are a first purging and a second purging in which the flow rate of the reaction gas is smaller than the flow rate of the reaction gas of the first purging, and provides a purging standby time between the first purging and the second purging--.

	Claim 2 is similarly rejected for including the subject matter of base claim 1.
	Claim 1 is further rejected because lines 12-13 recite, “the control unit makes a purging time longer than the purging time of the first purging that is performed in the normal mode.”  However, it is unclear whether as to which of the first and second purging is being increased in time in the high output mode as compared to the first purging time in the normal mode.  For examination purposes, and in light of the instant specification [Fig. 1], the instant limitation is interpreted to have recited:  --the control unit makes a purging time of the first purging longer than the purging time of the first purging that is performed in the normal mode.--
	Claim 2 is similarly rejected for including the subject matter of base claim 1.
	 Claim Objections
Claim 2 is objected to because of the following informalities:  
	Claim 2 recites, in lines 3-5, “the control unit makes the purging time shorter than the purging time of the first purging that is performed in the normal mode.”  For purpose of consistency, the instant claim should be amended to recite:  -- the control unit makes the purging time of the first purging shorter than the purging time of the first purging that is performed in the normal mode--
Appropriate correction is required.
	Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:  the claimed fuel cell system is novel over the closest prior art – Wake (US 2007/0092771 A1), .
Regarding Claim 1, Wake discloses a fuel cell system installed and used in a vehicle, the fuel cell system comprising: a fuel cell stack; a reaction gas supply portion that supplies reaction gas to the fuel cell stack; and a control unit that controls a flow rate of the reaction gas, wherein when power generation of the fuel cell stack is stopped, the control unit performs two stages of purging that are a first purging and a second purging in which the flow rate of the reaction gas is smaller than the flow rate of the reaction gas of the first purging, and provides a purging standby time between the first purging and the second purging [Fig. 20].  Wake fails to disclose wherein in a case in which an operation mode of the fuel cell stack when power generation of the fuel cell stack is stopped is a high output mode in which an output is higher than the output of a normal mode, the control unit makes a purging time longer than the purging time of the first purging that is performed in the normal mode.  In particular, Wake fails to consider providing a different purging method in a case  an operation mode of the fuel cell stack when power generation of the fuel cell stack is stopped is a high output mode in which an output is higher than the output of a normal mode.  The instant specification teaches:
In the high-power purging mode, since the amount of fuel gas consumed increases, the fuel economy deteriorates, the large gas flow rate causes a loud purging noise, and the purging time further increases. However, the MEA can be made drier and the output of the stack at the next start can be easily output than in the normal purging mode. This is considered to be due to the following reasons. That is, at low temperatures lower than normal temperature and below freezing point, the water temperature of the stack tends to easily decrease, and liquid water tends to stay in the MEA portion of the single cell, particularly the single cell. In that case, since the diffusion resistance of the fuel gas and the oxidant gas increases, the current density-voltage (IV) curve tends to deteriorate. Thus, by accelerating the drying of MEA more than in the normal purging mode, the diffusion resistance of the fuel gas and the oxidant gas becomes smaller, and the reaction gas easily reaches the catalytic reaction part (anode, cathode). Therefore, even if the fuel gas supply amount and the oxidant gas supply amount are the same, the IV curve can be further improved, which can contribute to the improvement of the output of the stack.

Thus, before the effective filing date of the claimed invention, an ordinary skilled artisan would have no motivation to have modified the fuel cell system of Wake to increase the time of the first purging in high output mode as compared to the time of the first purging in the normal output mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724


/Haroon S. Sheikh/Primary Examiner, Art Unit 1724